         Case 3:20-cr-00096-PDW Document 47 Filed 05/03/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                   Case No. 3:20-cr-96
                   Plaintiff,
                                                   UNITED STATES’ MOTION IN
                   v.                              LIMINE FOR REASONABLE
                                                   ACCOMMODATIONS FOR CHILD
 JEFFREY SAHL FERRIS,                              WITNESSES

                   Defendant.

       The United States, by Nicholas W. Chase, Acting United States Attorney for the

District of North Dakota, and Dawn M. Deitz, Assistant United States Attorney,

respectfully files this motion requesting reasonable accommodations for the child

witnesses in this case to include: B.B., E.D., W.D., K.D., J.M., S.L., and Z.P. be

permitted to have a comfort object during testimony.

       Federal Rule of Evidence 611(a) confers broad discretion on this Court in

controlling: “the mode and order of examining witnesses and presenting evidence so as

to: (1) make those procedures effective for determining the truth; (2) avoid wasting time;

and (3) protect witnesses from harassment or undue embarrassment.”

       “As long as the defendant’s constitutional rights are safeguarded in a criminal

proceeding, a judge is afforded wide discretion in fashioning procedures and modifying

standard trial practices . . . [o]ne such accommodation is allowing the [child] witness to

testify while holding a doll, stuffed animal, toy, or other comforting or stress-relieving

item.” Fern L. Kletter, J.D., Annotation, Propriety of Allowing Witness to Hold Stuffed
          Case 3:20-cr-00096-PDW Document 47 Filed 05/03/21 Page 2 of 2




Animal, Doll, Toy, or Other Comfort Item During Testimony, 82 A.L.R. 6th 373 § 2

(2013).

       In this case, the United States requests that the child witnesses identified above be

permitted to hold foam stress relief balls while testifying. Such stress relief balls are

small, and so any distraction to the jury will be minimal. In addition, a stress relief ball is

a more neutral object and will not prejudice the Defendant.

       Based upon the foregoing, the United States respectfully requests this Court

GRANT its Motion for Reasonable Accommodations for Child Witnesses.

       Dated: May 3, 2021

                                           NICHOLAS W. CHASE
                                           Acting United States Attorney


                                    By:    ____________________________
                                           /s/ Dawn M. Deitz
                                           DAWN M. DEITZ
                                           Assistant United States Attorney
                                           ND Bar ID 06534
                                           655 First Avenue North, Suite 250
                                           Fargo, ND 58102-4932
                                           (701) 297-7400
                                           dawn.deitz@usdoj.gov
                                           Attorney for United States




                                               2
